CHANGE IN CONTROL /

SEVERANCE / RETENTION AGREEMENT

This Agreement, dated as of October 1, 2008 (“Effective Date”), is entered into
between Foothills Resources, Inc., a corporation organized under the laws of the
State of Nevada (“Foothills”), and James H. Drennan (the “Employee”).

RECITALS

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change in Control can result in significant
distractions to its key management personnel because of the uncertainties
inherent in such a situation;

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Employee in
the event of a threat or occurrence of a Change in Control and to ensure the
Employee’s continued dedication and efforts in such event without undue concern
for the Employee’s personal, financial and employment security; and

WHEREAS, in order to induce the Employee to remain in the employ of the Company
in the event of a threat or the occurrence of a Change in Control, the Company
desires to enter into this Agreement with the Employee to provide the Employee
with certain benefits.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1.     TERM OF AGREEMENT. This Agreement shall commence as of the Effective Date
and shall continue in existence until June 30, 2009 (the “Term”).

2.      DEFINITIONS.

2.1.      Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned or
accrued through the date of Termination, but not paid as of the date of
Termination, including (i) base salary, (ii) reimbursement for reasonable and
necessary expenses incurred by the Employee on behalf of the Company during the
period ending on the date of Termination, and (iii) vacation pay.

2.2.      Base Amount. For purposes of this Agreement, “Base Amount” shall mean
the Employee’s annual base salary at the rate in effect on October 1, 2008.

2.3.      Cause. For purposes of this Agreement, the Employee’s Termination from
the Company for “Cause” shall mean a Termination by the Company as a result of:

(a)       the willful and continued failure of the Employee to perform
substantially his duties and responsibilities for the Company (other than any
such failure resulting from a Disability) after a written demand for substantial
performance is delivered to the Employee by the Company, which specifically
identifies the manner in which the Company believes that the Employee has not
substantially performed his duties and responsibilities, which willful and
continued failure is not cured by the Employee within five (5) days of his
receipt of such written demand;

 

--------------------------------------------------------------------------------

 

(b)       the conviction of, or plea of guilty or nolo contendere to a felony,
after the exhaustion of all available appeals; or

(c)       fraud, dishonesty, competition with the Company, unauthorized use of
any of the Company’s or any of its subsidiary’s trade secrets or confidential
information, or gross misconduct which is materially and demonstratively
injurious to the Company.

2.4.      Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean any of the following events:

(a)       any Person (as defined below) becomes a “beneficial owner” as such
term is used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934
(the “Exchange Act”), either directly or indirectly, of fifty percent (50%) or
more (as determined by the Board) of the Company’s stock entitled to vote in the
election of directors. For purposes of this Agreement, the term “Person” is used
as such term is used in Sections 13(d) and 14(d) of the Exchange Act; provided,
however that, unless the Board determines to the contrary, the term shall not
include the Company, any trustee or other fiduciary holding securities under an
employee benefit plan of Company, or any corporation owned, directly or
indirectly, by the stockholders of Company in substantially the same proportions
as their ownership of stock of Company;

(b)       stockholders of the Company adopt a plan of complete or substantial
liquidation or an agreement providing for the distribution of all or
substantially all of its assets;

(c)       the Company is party to a merger, consolidation, tender offer, other
form of business combination, unless the business of the Company is continued
following any such transaction by a resulting entity (which may be, but need not
be, the Company) and the stockholders of the Company immediately prior to such
transaction (the “Prior Shareholders”) hold, directly or indirectly, at least
fifty percent (50%) of the voting power of the resulting entity (there being
excluded from the voting power held by the Prior Shareholders, but not from the
total voting power of the resulting entity, any voting power received by
Affiliates of a party to the transaction (other than the Company) in their
capacities as stockholders of the Company); or

(d)       the Company sells or otherwise disposes of, in one or more
transactions, assets comprising more than fifty percent (50%) of the fair market
value of all of the Company’s assets.

2.5.      Company. For purposes of this Agreement, the “Company” shall mean
Foothills and its subsidiaries and shall include Foothills’ “Successors and
Assigns” (as hereinafter defined).

2.6.      Disability. For purposes of this Agreement, an Employee’s Termination
for “Disability” shall mean a Termination by the Company as a result of a
physical or mental disability that, in the Company’s

 

--------------------------------------------------------------------------------

discretion, based upon the medical opinions of two (2) qualified physicians
specializing in the area or areas of the Employee’s affliction, one of whom
shall be chosen by the Company and one of whom shall be chosen by the Employee,
prevents the performance by the Employee, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a continuous
period of not less than three (3) consecutive months.

2.7.      Notice of Termination. For purposes of this Agreement, “Notice of
Termination” shall mean a written notice of Termination of the Employee’s
employment from the Company, which notice indicates the specific Termination
provision in this Agreement relied upon and which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for Termination of
the Employee’s employment under the provision so indicated.

2.8.      Successors and Assigns. For purposes of this Agreement, “Successors
and Assigns” shall mean a corporation or other entity to which Foothills
transfers all or substantially all of its assets or any entity which is a
successor to Foothills by reorganization, incorporation, merger, or any other
similar business combination or transaction.

2.9.      Termination. For purposes of this Agreement, “Termination” shall mean
either a Termination for Cause, Termination for Disability, Termination for
Other Reason, or a Voluntary Termination, as applicable. A Termination is
effective:

(a)       in the case of the Employee’s death, the Employee’s date of death;

(b)       in the case of Employee’s Termination for Cause or Disability, thirty
(30) days from the date the Notice of Termination is given to the Employee,
provided that, in the case of Disability, the Employee shall not have returned
to the full-time performance of the Employee’s duties during such period of
thirty (30) days; and

(c)       in the case of Employee’s Termination for Other Reason, the date after
which the Employee will not provide services to the Company or after which the
level of bona fide services to be performed by the Employee will permanently
decrease to no more than thirty percent (30%) of the average level of bona fide
services performed by the Employee over the immediately preceding thirty-six
(36) month period.

(d)       in the case of a Voluntary Termination, thirty (30) days from the date
the Notice of Termination is given to the Company.

2.10.    Termination for Other Reason. For purposes of this Agreement,
“Termination for Other Reason” shall mean either:

 

(a)

a Termination of the Employee by the Company as a result of:

(1)       a liquidation of the Company and termination of the Company’s
individual business activities; or

 

(2)

a reduction of staff; or

 

--------------------------------------------------------------------------------

(b)       subject to the notice and remedy conditions set forth below, a
Termination by the Employee upon notice to the Company for any of the following
reasons:

(1)       a material diminishment of the Employee’s job assignment, duties,
responsibilities or reporting relationships which is inconsistent with his
initial position hereunder or any later agreed upon amendment of that position;

(2)       a material reduction in the Employee’s base compensation or total
compensation package, including benefit plans and programs;

(3)       a material change in the geographic location at which the Employee
performs services to the Company; or

(4)       a material breach of the terms of this Agreement by the Company, or
any permitted successor or assignee.

Notwithstanding the foregoing, a Termination by the Employee will not be a
Termination for Other Reason (i) unless the Employee first gives a written
notice to the Company of the existence of such reason in Section 2.10(b) within
thirty (30) days following the initial existence of such reason, or (ii) if the
Company has remedied such reason on or before the thirtieth (30th) day following
its receipt from the Employee of such notice.

2.11.    Voluntary Termination. Means a voluntary termination of the Employee’s
employment with the Company that has been agreed to by the Company.

                  3.           PAYMENTS.
 

3.1.      Termination for Cause, Disability, Death, or a Voluntary Termination.
If during the Term of this Agreement, the Employee’s employment with the Company
is terminated: (i) by the Company for Cause or Disability, (ii) by reason of the
Employee’s death, or (iii) by a Voluntary Termination, the Company shall pay to
the Employee all Accrued Compensation. Such Accrued Compensation shall be paid
in a single lump sum cash payment on the Employee’s date of Termination.

3.2           Change in Control or Termination Payment.

(a)       If, on or before June 30, 2009, there is a Change in Control or there
is a Termination for Other Reason of the Employee’s employment with the Company,
following the Employee’s timely delivery to the Company of a complete general
release in a form reasonably satisfactory to the Company, without subsequent
revocation of such release, the Employee shall be entitled to the payments and
benefits in Section 3.2(b). The payments under Section 3.2(b)(1) and Section
3.2(b)(2) shall be made in a single lump sum no later than sixty-six (66) days
following the earlier of the date of the Change in Control or the date of
Termination for Other Reason. For purposes of this Section 3.2(a), the Employee
must execute and deliver to the Company the aforementioned general release
within forty-five (45) days following the Company’s delivery of such release to
the Employee, or such shorter deadline as the Company may establish. If the
Employee is accorded revocation rights, the Employee must revoke the release no
later than seven (7) full days after signing it. Notwithstanding the foregoing,
if the Company fails to deliver a general release to the Employee for execution
by the Employee

 

--------------------------------------------------------------------------------

within fourteen (14) days of such payment event, the Employee will be deemed to
have satisfied the release requirement without being required to execute a
release.

(b)       If the Employee is entitled to a payment under Section 3.2(a), the
payments and benefits shall consist of the following:

(1)       the Company shall pay the Employee all Accrued Compensation;

(2)       the Company shall pay the Employee as severance pay and in lieu of any
further compensation for periods subsequent to the date of the Change in Control
or the date of Termination for Other Reason, in a single payment, an amount in
cash equal to seventy-five percent (75%) of the Base Amount; and

(3)       the restrictions on any outstanding equity incentive awards, including
stock options and restricted stock, granted to the Employee shall lapse and such
incentive awards shall become 100% vested and, in the case of stock options,
shall be immediately exercisable for a period of ninety (90) days following the
date of Change in Control or the date of Termination, after which date such
stock options shall expire.

3.3.      Retention Payment. If there is not a Change in Control on or before
June 30, 2009, and the Employee is employed by the Company on June 30, 2009, the
Employee shall be entitled to a single payment equal to seventy-five percent
(75%) of the Base Amount. Such payment shall be made on June 30, 2009.

3.4.      Mitigation of Payments. The Employee shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to the Employee in any
subsequent employment.

3.5.      Tax Withholding. The Company shall have the right to deduct and
withhold from the amounts paid under this Section 3, as may be necessary to
satisfy the Company obligations to Federal, state, local and foreign authorities
to withhold compensation otherwise payable to the Employee.

3.6.      Exclusivity of Payments. Unless otherwise required under applicable
law, the severance and retention payments and benefits provided for in this
Section 3 shall be in lieu of any other severance, termination or retention pay
to which the Employee may be entitled under any Company severance, termination
or retention plan, program, practice or arrangement.

4.         Notice of Termination Provided by Company. Any purported Termination
of the Employee’s employment by the Company shall be communicated by Notice of
Termination to the Employee. For purposes of this Agreement, no such purported
Termination shall be effective without such Notice of Termination. If the
Termination is by the Company for Cause, the Notice of Termination shall not be
deemed effective unless it is adopted by the affirmative vote of not less than a
majority of those members of the Company’s Board of Directors who are not then
Employees of the Company at a meeting of the Board called and held for the
purpose of finding that, in the good faith opinion of the Board, the Employee
was guilty of the conduct set forth in Section 2.3.

--------------------------------------------------------------------------------

                

                 5.            SUCCESSORS; BINDING AGREEMENT.

5.1.      This Agreement shall be binding upon and shall inure to the benefit of
the Company, its Successors and Assigns and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

5.2.      Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Employee or the Employee’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s legal personal representative.

6.       NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

7.       NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance, termination or retention policies, plans, programs or practices as
provided for in Section 3.6 of the Agreement) and for which the Employee may
qualify, nor shall anything herein limit or reduce such rights as the Employee
may have under any other agreements with the Company (except for any severance,
termination or retention agreement as provided for in Section 3.6 of the
Agreement). Amounts which the Employee is otherwise entitled to receive under
any plan or program of the Company shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.

8.        SETTLEMENT OF CLAIMS. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against an Employee or others except as set forth in
Section 3.5.

 

--------------------------------------------------------------------------------

 

9.        MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged, unless such waiver, modification or discharge is agreed to in
writing and signed by the Employee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

10.        GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained only in a court of
competent jurisdiction in the city of Bakersfield, California.

11.          SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

12.         ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

* * * * *

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has executed this Agreement as of the
day and year first above written.

EMPLOYEE

 

 

/s/  James H. Drennan

 

Name:

James H. Drennan

 

 

 

FOOTHILLS RESOURCES, INC.

 

 

/s/ Dennis B. Tower

Dennis B. Tower, Chairman of the Board and

Chief Executive Officer

 

 

 